Case: 14-10411      Document: 00512850751         Page: 1    Date Filed: 11/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10411
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 26, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN EDWARD RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-186-1


Before STEWART, Chief Judge, and CLEMENT and PRADO, Circuit Judges.
PER CURIAM: *
       John Edward Rios appeals the 188-month within-guidelines sentence
imposed following entry of his guilty plea to conspiracy to distribute
methamphetamine. We affirm.
       According to Rios, he should not have received the enhancement for
career offender status. He challenges the use of two burglary convictions,
asserting that the sentences for the convictions would have been discharged


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10411     Document: 00512850751      Page: 2   Date Filed: 11/26/2014


                                  No. 14-10411

earlier had the sentences not run concurrently with sentences for theft
convictions.
      We review sentences for reasonableness in light of the 18 U.S.C. § 3553
factors; we examine first whether the district court committed significant
procedural error and next whether the sentence is substantively reasonable.
Gall v. United States, 552 U.S. 38, 46, 49-50 (2007). If there is procedural error,
remand is required unless the error was harmless. United States v. Delgado-
Martinez, 564 F.3d 750, 752-53 (5th Cir. 2009). Procedural error in sentencing
is harmless if it “did not affect the district court’s selection of the sentence
imposed.” Id. at 753. (internal quotations marks and citations omitted). Even
in the case where the district court did not consider the correct range, any error
in calculating the guidelines range may be deemed harmless if the Government
convincingly demonstrates that the court would have imposed “the same
sentence . . . for the same reasons.” United States v. Richardson, 676 F.3d 491,
511 (5th Cir. 2012) (internal quotation marks and citation omitted); see United
States v. Richardson, 713 F.3d 232, 237 (5th Cir.) (“any error in calculating the
total offense level was harmless, given the district court’s clear statements that
it would have imposed the same sentence regardless of the correctness in the
calculation”), cert. denied, 134 S. Ct. 230 (2013).
      The district court made clear “that it would have imposed the same
sentence regardless of the correctness in the [guidelines] calculation,” and
consequently any calculation error in selecting the sentence was harmless.
Richardson, 713 F.3d at 237. Although the court did not state its reasoning at
sentencing, it made itself clear on this issue in its statement of reasons, which
allows for adequate appellate review. See United States v. Gore, 298 F.3d 322,
325-26 (5th Cir. 2002).




                                        2
    Case: 14-10411     Document: 00512850751    Page: 3   Date Filed: 11/26/2014


                                 No. 14-10411

      We reject Rios’s claim that his sentence is substantively unreasonable
because the district court failed to provide specific reasons for rejecting the
parties’ agreement that the Government would not oppose an offense-level
reduction in anticipation of a proposed amendment of the drug quantity table
in U.S.S.G. § 2D1.1. Rios cites no authority for his implicit proposition that a
court must give specific reasons for rejecting an agreement between the parties
concerning sentencing that is not part of a plea agreement. Moreover, the
district court in fact explained adequately why it rejected the agreement,
noting that the suggested sentence reduction should not be considered at initial
sentencing. See 18 U.S.C. § 3582(c).
      Rios’s sentence is within the properly calculated guidelines range and is
therefore entitled to a presumption of reasonableness. See United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); see also Rita v. United States, 551
U.S. 338, 347 (2007). Rios offers insufficient bases for forgoing application of
that presumption and supplanting the sentence selected by the district court.
See Gall, 552 U.S. at 51; United States v. Campos-Maldonado, 531 F.3d 337,
339 (5th Cir. 2008).
      AFFIRMED.




                                       3